DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-4, 7, 10, 15-16, and 20 were amended. Claims 1-20 are pending and are examined herein.
Applicant’s amendment overcomes the previous objection and rejections under 35 USC 112(b).
Applicant’s amendment overcomes the previous grounds of rejection of claim 20 under 35 USC 101 for being directed to non-statutory subject matter (not one of the four statutory categories).
Claims 1-20 are rejected under 35 USC 101 for being directed to an abstract idea without significantly more. See response to arguments.
Applicant’s amendment overcomes the previous grounds of rejection under 35 USC 103. However, upon further consideration, new grounds of rejection under 35 USC 103 necessitated by amendment are presented herein.

Response to Arguments
Applicant’s arguments filed 01/29/2022 regarding the rejection under 35 USC 103 have been fully considered, but are moot in view of the new grounds of rejection necessitated by Applicant’s amendment. In particular, Gupta and Jones are relied upon, in combination with Krishnapuram, to teach the amended “providing” step.

Applicant’s arguments filed 01/29/2022 regarding the rejection under 35 USC 101 have been fully considered, but are not persuasive. In particular, Applicant argues, see especially pages 7-8, that the “providing” limitation, as amended, is not insignificant extra-solution activity because it is “directed to the primary product of this application, that is, an application that can make predictions for which the application previously unable without having to re-write the application”. Examiner respectfully disagrees. The claim does not positively recite any step with the remote device, as appears to be implicit in Applicant’s argument. As claimed, the only positively recited step encompassed by the “providing” step is a provision of the machine learning models, the transformers, a code library and a set of language bindings. See Claim Interpretation. When considering the steps which are actually recited, the “providing” step sends information secondary to performing the abstract idea, and is insignificant extra-solution activity as per MPEP 2106.05(g).

	Applicant further argues, see especially page 9, that the claim results in an improvement to computer functionality. Examiner respectfully disagrees. As discussed immediately prior, Applicant’s argument appears to rely on an improvement to the capability of the remote device at performing a task. However, the remote device is not required to perform any functions. As per MPEP 2106.05, “the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology”. In the instant case, the claims do not reflect any positively recited function of the remote device. Consequently, the claim cannot reflect an improvement to the function of the remote device. Even if the claim were to positively recite making a prediction, making a prediction (especially at the level of generality at which it is claimed) is a mental process. As was made clear in SAP America, Inc. v. INVESTPIC, LLC, 898 F.3d 1161 (Fed. Cir. 2018), an improvement in the realm of an abstract idea does not make a claim eligible under 35 USC 101.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/479,968, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Independent claims 1, 16, and 20 substantially recite 
transforming, using one or more transformers, data associated with one or more data sources into a format associated with a common ontology; 
training one or more machine learning models based at least in part on the transformed data; and 
providing to a remote device, the one or more machine learning models and the one or more transformers…
	Examiner is unable to find support sufficient to comply with the requirements of 35 USC 112(a) in the provisional application 62/479,968. The provisional application describes a technique for embedding a machine learning model into an application; [0007]. Models may be developed at a Model developer 110; [0010-0010-0012]. The trained models may be saved in a MOJO file and deployed; [0013]. Details of the MOJO filed are provided; [0014]. The models may be stored using a variety of formats and the storage may include metadata information; [0017-0018]. Patient platforms may include applications which load one or more files from the model repository and may use these models to make predictions; [0021]. The files may be MOJO files; [0022-0024]. Details related to invoking the models is provided; [0026-0030]. Various programming languages may be used; [0031]. The patient platform may include health records accessible from different facilities; [0032]. Figure 2 provides a flowchart showing steps of receiving code, loading the code, receiving information associated with a patient and inquiry, retrieving a model from the code, applying the patient information to the model, and making a prediction. 
	Nowhere in the provisional application is a step of “transforming, using one or more transformers, data associated with one or more data sources into a format associated with a common ontology;” described. The provisional application makes no mention of a common ontology or using transformers to perform transformations of the data. As the provisional application does not describe performing transformations of the data, it cannot generate the machine learning models based on the transformed data. As the provisional application does not describe the transformers, it cannot describe providing these to a remote device. 
	If Applicant maintains that the provisional application provides support for the claimed subject matter, Applicant is respectfully requested to indicate, with reasonable precision, where support for this subject matter may be found in the provisional application.

	Dependent claims 2-15 and 17-19 do not find support in the provisional application as they include the subject matter identified above in claims 1 and 16 which is not supported by the provisional application.

Claim Interpretation
Claims 1, 16, and 20 recite “wherein the remote device loads the one or more machine learning models into the application using the code library”. This limitation is being interpreted as encompassing specifying a function which the remote device is configured to perform, rather than necessarily being a positively recited method step. See rejection under 35 USC 112(b). This interpretation applies equally to claims dependent on claims 1, 16, and 20.

Claims 1, 16, and 20 recite “wherein the set of language bindings enable the code library written in the first programming language to be used in different programming language of the application”. This appear to be a recitation of an intended result of the positively recited “providing” method step and is being interpreted accordingly. See MPEP 2111.04. This interpretation applies equally to claims dependent on claims 1, 16, and 20.

Claims 1, 16, and 20 recite “wherein the one or more machine learning models and the one or more transformers enable the application hosted on the remote device to make predictions for which the application was previously not configured after being loaded into the application”. This appear to be a recitation of an intended result of the positively recited “providing” method step and is being interpreted accordingly. See MPEP 2111.04. This interpretation applies equally to claims dependent on claims 1, 16, and 20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.
	
	Step 1
According to the first part of the analysis, in the instant case claims 1-15 are directed to a method;  claims 16-19 are directed to a system comprising a processor and memory; and claim 20 is directed to a computer program product embodied in a non-transitory computer readable storage medium. Thus, each of claims 1-20 falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). 

Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
	
	Claim 1 includes the following recitation of an abstract idea:
	A method, comprising: transforming, using one or more transformers, data associated with one or more data sources into a format associated with a common ontology; 
	Transforming data is practical to perform in the human mind. For example, the broadest reasonable interpretation of a “transformer” would include a rule for converting a date to a number such as converting January to 1 and December to 12 (see published specification at [0041]. In this example, the common ontology would have a format where months are formatted as numbers and the data associated with one or more data sources includes months formatted as, say, strings. This is a recitation of a mental process. See also the discussion below regarding claim 7 for other transformations which are abstract ideas

 	Claims 2-4 recite at least the abstract idea identified in claim 1.

	Claim 5 recites at least the abstract idea identified in claim 1. Claim 5 further recites
	further comprising generating one or more new features based on the transformed data. (This step is practical to perform in the human mind. [0041] of the published specification provides some examples of transformer which may be used. In particular, “The filter transformer counts each numeric value in the dataset. The frequent transformer counts each categorical value in the dataset. This count can be either the raw count or the normalized count.” That is, the generation of new count features may comprise simply counting values in the dataset. A person could practically count values, perhaps assisted by pen and paper to keep track.)

	Claim 6 recites at least the abstract idea identified in claim 5. 

	Claim 7 recites at least the abstract idea identified in claim 1. Claim 7 further recites
	wherein the data is transformed using at least one of a filter transformer ([0041] indicates that this may encompass counting numeric values, which is practical to perform in the human mind.), a frequent transformer ([0041] indicates that this may encompass counting categorical values, which is practical to perform in the human mind.), a bulk interactions transformer ([0041] indicates that this encompasses performing add, divide, multiply or subtract two columns, which is a recitation of a mathematical concept), a truncated singular value decomposition (SVD) numeric transformer ([0041] indicates that the truncated SVD numeric transformer may encompass performing singular value decomposition, which is a recitation of a mathematical concept), a cross validation target encoding (Cross validation target encoding is a mathematical algorithm.), cross validation categorical to numeric encoding transformer (Cross validation encoding is a mathematical algorithm), a dates transformer ([0041] indicates that this may encompass changing a representation of a date. This is practical to perform in the human mind. For example, January -> 1, February -> 2, etc.), a date polar transformer (This is practical to perform in the human mind, for example a lookup table for months could be used by a person.), a text transformer ([0041] indicates that this may encompass determining word counts, which is practical to perform in the human mind.), a categorical target encoding transformer ([0041] indicates that this may encompass performing cross validation target encoding, which is a mathematical algorithm), a numeric to categorical target encoding transformer ([0041] indicates that this may encompass binning, which is practical to perform in the human mind.), a cluster target encoding transformer ([0041] indicates that this may encompass clustering data which is practical to perform in the human mind and performing target encoding, which is a mathematical concept (i.e., determining the mean of the target variable), a cluster distance transformer ([0041] indicates that this may encompass clustering (which is practical to perform in the human mind) and then calculating distances (a recitation of a mathematical concept).), a weight of evidence ([0041] indicates that this may encompass computing likelihood, which is a recitation of a mathematical concept), and/or a numeric to categorical weight of evidence transformer([0041] indicates that this may encompass computing likelihood, which is a recitation of a mathematical concept). 

	Claim 8 recites at least the abstract idea identified in claim 1. Claim 8 further recites
	transform production data into the common ontology using the one or more transformers. 
	Transforming data is practical to perform in the human mind. For example, the broadest reasonable interpretation of a “transformer” would include a rule for converting a date to a number such as converting January to 1 and December to 12 (see published specification at [0041]. In this example, the common ontology would have a format where months are formatted as numbers and the data associated with one or more data sources includes months formatted as, say, strings. This is a recitation of a mental process. See also the discussion below regarding claim 7 for other transformations which are abstract ideas

	Claim 9 recites at least the abstract idea identified in claim 8. 
	 
	Claim 10 recites at least the abstract idea identified in claim 8. Claim 10 further recites
	wherein to transform the production data into the common ontology using the one or more transformers, (Transforming data is practical to perform in the human mind. For example, the broadest reasonable interpretation of a “transformer” would include a rule for converting a date to a number such as converting January to 1 and December to 12 (see published specification at [0041]. In this example, the common ontology would have a format where months are formatted as numbers and the data associated with one or more data sources includes months formatted as, say, strings. This is a recitation of a mental process. See also the discussion below regarding claim 7 for other transformations which are abstract ideas)
	…analyze features and corresponding feature values associated with the production data; (This step is a high level recitation of analyzing the features and feature values. The limitation is very broadly recited and could include, e.g., determining a number of feature/value pairs, determining the data type of each of the feature values, determining whether or not a feature is repeated, any of which are practical to perform in the human mind.)
	determine a format type associated with the corresponding feature values; and (This step is practical to perform in the human mind. For example, a person could practically determine that the feature values are strings, integers, doubles, dates, etc.)
	select one of the one or more transformers based on the determined format type. (This step is practical to perform in the human mind. For example, upon determining that the format type is a date represented by a month expressed as a string (e.g., January), the person could select a transformer which converts a month expressed as a string to an integer (e.g., January -> 1, February -> 2, etc.).) 

	Claim 11 recites at least the abstract idea identified in claim 1. Claim 11 further recites
	wherein the one or more machine learning models are selected based at least in part on a type of prediction to be performed by the remote device. (This step is practical to perform in the human mind. For example, a person could practically determine that, say, a decision tree is to be used for classification predictions at the remote device whereas a neural network is to be used for regression problems at the remote device.)

	Claims 12-13 recites at least the abstract idea identified in claim 1. 

	Claim 14 recites at least the abstract idea identified in claim 13. Claim 14 further recites
	further comprising generating one or more metadata features based on the time-series data. (This step is practical to perform in the human mind. [0038] of the published specification provides an example in which heart rate is determined from an ECG reading. A person could practically count the number of beats on an ECG readout that occur within, say, a minute to determine heart rate data. Furthermore, the limitation is broadly recited and could include determining a length of time of the time-series by subtracting the time of the first entry from the time of the last. Or the start time could be taken to be a metadata feature and the generation of this feature would consist of simply reading the first time off.)

	Claim 15 recites at least the abstract idea identified in claim 14.

	Claim 16 includes the following recitation of an abstract idea:
	transform, using one or more transformers, data associated with one or more data sources into a format associated with a common ontology; 
	Transforming data is practical to perform in the human mind. For example, the broadest reasonable interpretation of a “transformer” would include a rule for converting a date to a number such as converting January to 1 and December to 12 (see published specification at [0041]. In this example, the common ontology would have a format where months are formatted as numbers and the data associated with one or more data sources includes months formatted as, say, strings. This is a recitation of a mental process. See also the discussion regarding claim 7 for other transformations which are abstract ideas
	
	Claim 17-19 are substantially similar to claims 2, 8 and 9, respectively, and recite the same abstract idea in view of the discussion of claim 16.

	Claim 20 includes the following recitation of an abstract idea:
transforming, using one or more transformers, data associated with one or more data sources into a format associated with a common ontology;
Transforming data is practical to perform in the human mind. For example, the broadest reasonable interpretation of a “transformer” would include a rule for converting a date to a number such as converting January to 1 and December to 12 (see published specification at [0041]. In this example, the common ontology would have a format where months are formatted as numbers and the data associated with one or more data sources includes months formatted as, say, strings. This is a recitation of a mental process. See also the discussion regarding claim 7 for other transformations which are abstract ideas

Step 2A, Prong 2
	Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

	Claim 1 recites the following additional elements which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application:
	training one or more machine learning models based at least in part on the transformed data to have an accuracy above a threshold accuracy; and (Training one or more machine learning models based on data which is in a particular format to have a threshold accuracy is insignificant extra-solution activity. The claim recites generating a machine learning model at a very high level, which encompasses a wide variety of models (see published specification at [0077]) and generation techniques. This does not impose a meaningful limit on the claim such that it is not nominally or tangentially related to the invention. Insignificant extra-solution activity does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
	providing to a remote device, the one or more machine learning models, the one or more transformers used to train the machine learning models, a code library, and a set of language bindings, (This limitation is a recitation of transmitting data obtained using the abstract idea. This is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
	wherein the remote device includes an application written in a different programming language than the code library written in a first programming language, (This specifies a particular technological environment in which the abstract idea is used. Limiting the abstract idea to a particular field of use or technological environment does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
	wherein the remote device loads the one or more machine learning models into the application using the code library, (To the extent that this limitation is directed to a capability of the remote device, it is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h). Note claim interpretation. Even if this were a positively recited method step, loading data from memory is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).))
	wherein the set of language bindings enable the code library written in the first programming language to be used in different programming language of the application, (Note claim interpretation. To the extent that this is being given patentable weight, it is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).) 
	wherein the one or more machine learning models and the one or more transformers enable the application hosted on the remote device to make predictions for which the application was previously not configured after being loaded into the application. (Note claim interpretation. To the extent that this is being given patentable weight, it is an attempt to limit the abstract idea to a particular field of use or technological environment (i.e., specifying capabilities of the remote device), which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
	The claim does not contain an improvement to computer technology or any other technology. 

	Claim 2 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 1, do not integrate the abstract idea into a practical application:
	further comprising receiving the data associated with one or more data sources from one or more databases. 
	This limitation is a recitation of receiving data for performing the abstract idea. This is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Moreover, the recitation of the databases is a specification of a type or source of data, which is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)). The claim does not contain an improvement to computer technology or any other technology. 

	Claim 3 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 2, do not integrate the abstract idea into a practical application:
	wherein the one or more databases store data using a corresponding ontology. 
	The details of the databases is a specification of a type or source of data, which is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h). The claim does not contain an improvement to computer technology or any other technology.

	Claim 4 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 3, do not integrate the abstract idea into a practical application:
	wherein the corresponding ontology of at least one of the one or more databases is different than the common ontology.  
The details of the databases is a specification of a type or source of data, which is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h). The claim does not contain an improvement to computer technology or any other technology.

Claim 5 does not integrate the abstract idea into a practical application for the reasons given above with respect to claim 1.

Claim 6 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 5, do not integrate the abstract idea into a practical application:
wherein the one or more machine learning models are trained based at least in part on the one or more new features.
	Training one or more machine learning models based on data which is in a particular format is insignificant extra-solution activity. The claim recites training a machine learning model at a very high level, which encompasses a wide variety of models (see published specification at [0077]) and generation techniques. This does not impose a meaningful limit on the claim such that it is not nominally or tangentially related to the invention. Insignificant extra-solution activity does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). The claim does not contain an improvement to computer technology or any other technology.

Claim 7 does not integrate the abstract idea into a practical application for the reasons given above with respect to claim 1.

Claim 8 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 1, do not integrate the abstract idea into a practical application: The recitation of the remote device is a recitation of generic computer equipment used in conjunction with perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f). The claim does not contain an improvement to computer technology or any other technology.

Claim 9 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 8, do not integrate the abstract idea into a practical application:
wherein the remote device is configured to (The recitation of the remote device is a recitation of generic computer equipment used in conjunction with perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f). )
make one or more predictions using the one or more machine learning models and the transformed production data. (Using one or more machine learning models to make a prediction based on data produced by the abstract idea is insignificant extra-solution activity. The claim recites making the prediction at a very high level, which encompasses a wide variety of models (see published specification at [0077]) and techniques. This does not impose a meaningful limit on the claim such that it is not nominally or tangentially related to the invention. Insignificant extra-solution activity does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
The claim does not contain an improvement to computer technology or any other technology.

Claim 10 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 8, do not integrate the abstract idea into a practical application:
the remote device is further configured to: (The recitation of the remote device is a recitation of generic computer equipment used in conjunction with perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f). )
The claim does not contain an improvement to computer technology or any other technology.

Claim 11 does not integrate the abstract idea into a practical application for the reasons given above with respect to claim 1.

Claim 12 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 1, do not integrate the abstract idea into a practical application:
further comprising receiving the data associated with one or more data sources from one or more devices. (This step is a recitation of receiving or collecting data for performing the abstract idea, which is insignificant extra-solution activity. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
The claim does not contain an improvement to computer technology or any other technology.

Claim 13 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 1, do not integrate the abstract idea into a practical application:
wherein the data associated with the one or more data sources includes time-series data.
This limitation is an attempt to limit the type or source of data to be used in performing the abstract idea. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h). The claim does not contain an improvement to computer technology or any other technology.

Claim 14 does not integrate the abstract idea into a practical application for the reasons given above with respect to claim 13.

Claim 15 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 14, do not integrate the abstract idea into a practical application:
wherein one or more machine learning models are based at least in part on the one or more metadata features. 
Generating one or more machine learning models based on an output of the abstract idea is insignificant extra-solution activity. The claim recites generating a machine learning model at a very high level, which encompasses a wide variety of models (see published specification at [0077]) and generation techniques. This does not impose a meaningful limit on the claim such that it is not nominally or tangentially related to the invention. Insignificant extra-solution activity does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). The claim does not contain an improvement to computer technology or any other technology.

Claim 16 recites substantially similar additional elements to claim 1 and further recites 
A system, comprising: a processor configured to:…a memory coupled to the processor and configured to provide the processor with instructions. (This is a high level recitation of generic computer equipment configured to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).
Considered individually and as an ordered combination, the additional elements (including those substantially similar to additional elements in claim 1) do not integrate the abstract idea into a practical application. The claim does not contain an improvement to computer technology or any other technology.

Claims 17-19 are substantially similar to claims 2, and 8-9, respectively, and do not integrate the abstract idea into a practical application for the same reasons in view of the discussion regarding claim 16. The claims do not contain an improvement to computer technology or any other technology.

Claim 20 recites substantially similar additional elements to claim 1 and further recites 
A computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: (This is a high level recitation of generic computer equipment configured to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).
Considered individually and as an ordered combination, the additional elements (including those substantially similar to additional elements in claim 1) do not integrate the abstract idea into a practical application. The claim does not contain an improvement to computer technology or any other technology.

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below.
	
	Claim 1 recites the following additional elements which, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea:
	training one or more machine learning models based at least in part on the transformed data to have an accuracy above a threshold accuracy; and (Generating one or more machine learning models based on data which is in a particular format is insignificant extra-solution activity. The claim recites generating a machine learning model at a very high level, which encompasses a wide variety of models (see published specification at [0077]) and generation techniques. This does not impose a meaningful limit on the claim such that it is not nominally or tangentially related to the invention. Insignificant extra-solution activity does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Furthermore, generating, training and using a machine learning model is well-understood, routine, conventional as is evidenced by “Aucouturier” (US 2008/0040362 A1), especially paragraph [0012] for the training and [0105-0106] for the stop condition being a threshold accuracy.)
	providing to a remote device, the one or more machine learning models and the one or more transformers. (This limitation is a recitation of transmitting data obtained using the abstract idea. This is insignificant extra-solution activity, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(g). Moreover, receiving or transmitting data is well-understood, routine, conventional as evidenced by the court cases cited at  MPEP 2106.05(d), section II, example “i. Receiving or transmitting data over a network”.)
	…wherein the remote device loads the one or more machine learning models into the application using the code library, (To the extent that this limitation is directed to a capability of the remote device, it is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h). Note claim interpretation. Even if this were a positively recited method step, loading data from memory is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Moreover, loading data is well-understood, routine, conventional as evidenced by the court cases cited at  MPEP 2106.05(d), section II, example “iv. Storing and retrieving information in memory”.)
	The claim does not contain an improvement to computer technology or any other technology. 

	Claim 2 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 1, do not amount to significantly more than the abstract idea:
	further comprising receiving the data associated with one or more data sources from one or more databases. 
	This limitation is a recitation of receiving data for performing the abstract idea. This is insignificant extra-solution activity, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(g). Moreover, the recitation of the databases is a specification of a type or source of data, which is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not amount to significantly more than the abstract idea (see MPEP 2106.05(h)). Moreover, receiving or transmitting data is well-understood, routine, conventional as evidenced by the court cases cited at  MPEP 2106.05(d), section II, example “i. Receiving or transmitting data over a network”.)The claim does not contain an improvement to computer technology or any other technology. 

	Claim 3 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 2, do not amount to significantly more than the abstract idea:
	wherein the one or more databases store data using a corresponding ontology. 
	The details of the databases is a specification of a type or source of data, which is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(h). The claim does not contain an improvement to computer technology or any other technology.

	Claim 4 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 3, do not amount to significantly more than the abstract idea:
	wherein the corresponding ontology of at least one of the one or more databases is different than the common ontology.  
The details of the databases is a specification of a type or source of data, which is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(h). The claim does not contain an improvement to computer technology or any other technology.

Claim 5 does not amount to significantly more than the abstract idea for the reasons given above with respect to claim 1.

Claim 6 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 5, do not amount to significantly more than the abstract idea:
wherein the one or more machine learning models are trained based at least in part on the one or more new features.
	Training one or more machine learning models based on data which is in a particular format is insignificant extra-solution activity. The claim recites training a machine learning model at a very high level, which encompasses a wide variety of models (see published specification at [0077]) and generation techniques. This does not impose a meaningful limit on the claim such that it is not nominally or tangentially related to the invention. Insignificant extra-solution activity does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).The claim does not contain an improvement to computer technology or any other technology. Furthermore, generating, training and using a machine learning model is well-understood, routine, conventional as is evidenced by “Aucouturier” (US 2008/0040362 A1), especially paragraph [0012].)

Claim 7 does not amount to significantly more than the abstract idea for the reasons given above with respect to claim 1.

Claim 8 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 1, do not amount to significantly more than the abstract idea: The recitation of the remote device is a recitation of generic computer equipment used in conjunction with perform the abstract idea. This does not amount to significantly more than the abstract idea. See MPEP 2106.05(f). The claim does not contain an improvement to computer technology or any other technology.

Claim 9 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 8, do not amount to significantly more than the abstract idea:
wherein the remote device is configured to (The recitation of the remote device is a recitation of generic computer equipment used in conjunction with perform the abstract idea. This does not amount to significantly more than the abstract idea. See MPEP 2106.05(f). )
make one or more predictions using the one or more machine learning models and the transformed production data. (Using one or more machine learning models to make a prediction based on data produced by the abstract idea is insignificant extra-solution activity. The claim recites making the prediction at a very high level, which encompasses a wide variety of models (see published specification at [0077]) and techniques. This does not impose a meaningful limit on the claim such that it is not nominally or tangentially related to the invention. Insignificant extra-solution activity does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Furthermore, generating, training and using a machine learning model is well-understood, routine, conventional as is evidenced by “Aucouturier” (US 2008/0040362 A1), especially paragraph [0012].))
The claim does not contain an improvement to computer technology or any other technology.

Claim 10 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 8, do not amount to significantly more than the abstract idea:
the remote device is further configured to: (The recitation of the remote device is a recitation of generic computer equipment used in conjunction with perform the abstract idea. This does not amount to significantly more than the abstract idea. See MPEP 2106.05(f). )
The claim does not contain an improvement to computer technology or any other technology.

Claim 11 does not amount to significantly more than the abstract idea for the reasons given above with respect to claim 1.

Claim 12 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 1, do not amount to significantly more than the abstract idea:
further comprising receiving the data associated with one or more data sources from one or more devices. (This step is a recitation of receiving or collecting data for performing the abstract idea, which is insignificant extra-solution activity. This does not amount to significantly more than the abstract idea. See MPEP 2106.05(g). Moreover, receiving or transmitting data is well-understood, routine, conventional as evidenced by the court cases cited at  MPEP 2106.05(d), section II, example “i. Receiving or transmitting data over a network”.))
The claim does not contain an improvement to computer technology or any other technology.

Claim 13 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 1, do not amount to significantly more than the abstract idea:
wherein the data associated with the one or more data sources includes time-series data.
This limitation is an attempt to limit the type or source of data to be used in performing the abstract idea. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(h). The claim does not contain an improvement to computer technology or any other technology.

Claim 14 does not amount to significantly more than the abstract idea for the reasons given above with respect to claim 13.

Claim 15 recites the following additional elements which, considered individually and as an ordered combination alongside the additional elements from claim 14, do not amount to significantly more than the abstract idea:
	wherein one or more machine learning models are based at least in part on the one or more metadata features. 
	Generating one or more machine learning models based on an output of the abstract idea is insignificant extra-solution activity. The claim recites generating a machine learning model at a very high level, which encompasses a wide variety of models (see published specification at [0077]) and generation techniques. This does not impose a meaningful limit on the claim such that it is not nominally or tangentially related to the invention. Insignificant extra-solution activity does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).Furthermore, generating, training and using a machine learning model is well-understood, routine, conventional as is evidenced by “Aucouturier” (US 2008/0040362 A1), especially paragraph [0012].) The claim does not contain an improvement to computer technology or any other technology.
	
	
Claim 16 recites substantially similar additional elements to claim 1 and further recites 
A system, comprising: a processor configured to:…a memory coupled to the processor and configured to provide the processor with instructions. (This is a high level recitation of generic computer equipment configured to perform the abstract idea. This does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).
Considered individually and as an ordered combination, the additional elements (including those substantially similar to additional elements in claim 1) do not amount to significantly more than the abstract idea. The claim does not contain an improvement to computer technology or any other technology.

 Claims 17-19 are substantially similar to claims 2, and 8-9, respectively, and do not amount to significantly more than the abstract idea for the same reasons in view of the discussion regarding claim 16.

Claim 20 recites substantially similar additional elements to claim 1 and further recites 
A computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: (This is a high level recitation of generic computer equipment configured to perform the abstract idea. This does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).
	Considered individually and as an ordered combination, the additional elements (including those substantially similar to additional elements in claim 1) do not amount to significantly more than the abstract idea. The claim does not contain an improvement to computer technology or any other technology.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-10, 12-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Krishnapuram” (US 2014/0088989 A1) in view of “Gupta” (US 2017/0091673 A1), further in view of “Jones” (US 2010/0058305 A1).

	Regarding claim 1, Krishnapuram teaches
	A method, comprising: (Krishnapuram, Abstract describes performing distributed learning in which data is transmitted in a particular format.)
	transforming, using one or more transformers, data associated with one or more data sources into a format associated with a common ontology; (semantically normalizing (transforming) into a format of a common ontology, by processor 14 which performs workflows and processes (transformers), medical data from databases of a medical center (data sources); paragraphs [0008], [0018], [0036], [0056])
	training one or more machine learning models based at least in part on the transformed data …; and (generating a predictive model trained using machine learning (machine learning model), wherein prior to performing the machine learning the medical data is semantically normalized (transformed data); paragraphs [0036], [0058]. )
	providing to a remote device, the one or more machine learning models, (transmitting (providing) to a central server (remote device) the model parameters learned (the machine learning model); paragraphs [0061], [0062], [0070].)
	Krishnapuram does not appear to explicitly teach  
	training one or more machine learning models based at least in part on the transformed data to have an accuracy above a threshold accuracy; and
	providing to a remote device…the one or more transformers used to train the one or more machine learning models, 
	a code library, and 
	a set of language bindings, 
	wherein the remote device includes an application written in a different programming language than the code library written in a first programming language, 
	wherein the remote device loads the one or more machine learning models	into the application using the code library, 
	wherein the set of language bindings enable the code library written in the first programming language to be used in different programming language of the application, 
	wherein the one or more machine learning models and the one or more transformers enable the application hosted on the remote device to make predictions for which the application was previously not configured after being loaded into the application.
	However, Gupta—directed to analogous art--teaches 
	A method, comprising: (Abstract describes a system/method for exporting a training model for performing a prediction.)
	transforming, using one or more transformers, data associated with one or more data sources into a format ([0057], "the one or more transformations can take one or more input datasets (or dataframes, which are in memory representations of datasets)  and transform them into one…dataset[s]"; see also [0057], "transformations include Normalization" as another example. These are accomplished by a transformation workflow module (the components of which are transformers).);
	…training one or more machine learning models based at least in part on the transformed data to have an accuracy above a threshold accuracy; and ([0058], "the model in the transformation workflow is a machine learning model and that model may be trained, tuned and tested"; see also [0003]; wherein said machine learning models are trained used transformed data as specified in at least [0057], "includes one or more transformations invoked on the dataset that is used in training of the model''. The recitation of “to have an accuracy above a threshold accuracy” is a statement of an intended result of the training and is being interpreted according. Nevertheless, [0088] indicates that the user may set a classification objective, which may be classification accuracy.)
	providing to a remote device, the one or more machine learning models, the one or more transformers used to train the one or more machine learning models, ([0007, 0028], "exporting a training model along with a portion of a transformation chain"; see also at least [0035-0036], Fig. 1, ref. 102, 108, "the prediction server 108 receives a portable model from the training server 102, deploys the portable model to process data and provide predictions prescribed by the portable model.'')
	a code library, and ([0035-0036], at least a portion of the transformation chain is exported as a portable model object, which is being interpreted as a “code library”.)
	 wherein the remote device includes an application written in a different programming language than the code library written in a first programming language, (Figure 3 shows the prediction server 108. It includes a Scoring Unit 116, which is an application. It further comprises a scorer module and a monitoring module. See also [0081-0082]. [0057] indicates that the transformations (part of the transformation workflow) may be written in different language such as SAS, Python, Apache Spark, PySpark, Regarding claim, SciPy, Java, or Scala. [0033] indicates that a variety of programming language may be sued to implement the teaching of th invention. Taken together, this includes the case in which the Scoring Unit 116 is authored using a language which is different from the (variable) language used to code the transformations.)
	…wherein the remote device loads the one or more machine learning models into the application using the code library, ([0082] describes loading the portable model (i.e., code library) into the remote device.)
	…wherein the one or more machine learning models and the one or more transformers enable the application hosted on the remote device to make predictions for which the application was previously not configured after being loaded into the application. (This is a statement of an intended result of the “providing” and is being interpreted accordingly. Nevertheless, [0085] describes the scorer module receiving one or more new portable models and using these models to make predictions. A prediction using a “new” model is a prediction which the application was previously not configured to make (otherwise the model would not be a “new” model).)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Krishnapuram to provide the models, transformers, and code library to a remote device as taught by Gupta and described above because the method taught by Gupta overcomes the deficiencies of prior art system, including tedious and inefficient preparation of data prior to providing it to the model (Gupta, [0005]), by exporting a portion of a transformation chain (Gupta, [0006-0007]).
	The combination of Krishnapuram and Gupta does not appear to explicitly teach 
	providing…a set of language bindings,
	…wherein the set of language bindings enable the code library written in the first programming language to be used in different programming language of the application,
	However, Jones—directed to analogous art—teaches
	providing…a set of language bindings, ([0011]and [0035] describe creating a language binding between two languages and transmitting the language binding modules via a network device.)
	…wherein the set of language bindings enable the code library written in the first programming language to be used in different programming language of the application, (This is a statement of an intended result of the providing and is being interpreted accordingly. Nevertheless, Jones [0011] indicates that a second program module may then access the functionality of a first program module through use of the binding.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Krishnapuram and Gupta to use language bindings as taught by Jones because this allows one device or module to access functionalities of code written in a different language as described by Jones in the Abstract. 

	Regarding claim 2, the rejection of claim 1 is incorporated herein. Krishnapuram additionally teaches
	further comprising receiving the data associated with one or more data sources from one or more databases. (receiving the medical data from databases of a medical center (data sources); paragraph [0008]).

	Regarding claim 3, the rejection of claim 2 is incorporated herein. Krishnapuram additionally teaches
	wherein the one or more databases store data using a corresponding ontology. (each medical center database uses unique systems that differ in the way (corresponding ontology) in which the data is collected; paragraphs [0008], [0056]).

	Regarding claim 4, the rejection of claim 3 is incorporated herein. Krishnapuram additionally teaches
	wherein the corresponding ontology of at least one of the one or more databases is different than the common ontology.  (the unique language in which the data is collected (corresponding ontology different than the common ontology) from each medical center database is normalized to a common ontology (e.g., the CAT ontology); paragraph [0056]).

	Regarding claim 5, the rejection of claim 1 is incorporated herein. Krishnapuram additionally teaches
	the transformed data. (semantically normalizing (transforming) into a format of a common ontology, by processor 14 which performs workflows and processes (transformers), medical data from databases of a medical center (data sources); paragraphs [0008], [0018], [0036], [0056])
	Krishnapuram does not appear to explicitly teach 
	further comprising generating one or more new features based on the transformed data
	However, Gupta—directed to analogous art—teaches
	further comprising generating one or more new features based on the transformed data ([0057] describes transformation which may be applied, including feature generation. [0059] indicates that the transformations may be applied in sequence (i.e., features may be generated based on the results of earlier transformations).)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1. Moreover, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Krishnapuram to use a sequence of transformation because this allows for the data to be prepared to use in training a model as described by Gupta at [0035].

	Regarding claim 6, the rejection of claim 5 is incorporated herein. Krishnapuram additionally teaches
	wherein the one or more machine learning models are trained based at least in part on …features. (the model is trained using features; paragraph (00581).
	Krishnapuram does not appear to explicitly teach 
	wherein the one or more machine learning models are trained based at least in part on the one or more new features.
	However, Gupta—directed to analogous art—teaches
	wherein the one or more machine learning models are trained based at least in part on the one or more new features. ([0057] describes transformation which may be applied, including feature generation. [0059] indicates that the transformations may be applied in sequence (i.e., features may be generated based on the results of earlier transformations). [0035] indicates that the data obtained from the sequence of transformations may be used to train the models.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 5.

	Regarding claim 7, the rejection of claim 1 is incorporated herein. Krishnapuram does not disclose
	wherein the data is transformed using at least one of a filter transformer, a frequent transformer, a bulk interactions transformer, a truncated SVD numeric transformer, a cross validation target encoding, cross validation categorical to numeric encoding transformer, a dates transformer, a date polar transformer, a text transformer ([0057]: “For example, the machine learning specific transformations include Normalization, Horizontalization (i.e., one-hot encoding), Moving Window Statistics, Text Transformation, Supervised learning, unsupervised learning, dimensionality reduction, density estimation, clustering, etc.”), a categorical target encoding transformer ([0057]: “For example, the machine learning specific transformations include Normalization, Horizontalization (i.e., one-hot encoding), Moving Window Statistics, Text Transformation, Supervised learning, unsupervised learning, dimensionality reduction, density estimation, clustering, etc.”), a numeric to categorical target encoding transformer, a cluster target encoding transformer ([0057]: “For example, the machine learning specific transformations include Normalization, Horizontalization (i.e., one-hot encoding), Moving Window Statistics, Text Transformation, Supervised learning, unsupervised learning, dimensionality reduction, density estimation, clustering, etc.”), a cluster distance transformer, a weight of evidence, and/or a numeric to categorical weight of evidence transformer.
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 5.

	Regarding claim 8, the rejection of claim 1 is incorporated herein. Krishnapuram additionally teaches
	wherein the remote device is configured to transform production data into the common ontology using the one or more transformers. (the processor 14 may be part of a network including the central server (remote device), with parallel processing performed including semantically normalizing the medical data using the workflows and processes (transformers), and so the central server (remote device) would be capable of transforming production data into the common ontology using the transformers; paragraphs [0026], [0034], [0036]).

	Regarding claim 9, the rejection of claim 8 is incorporated herein. Krishnapuram additionally teaches
	wherein the remote device is configured to make one or more predictions using the one or more machine learning models and the transformed production data. (central server (remote device) generates a central predictive model from model statistics, and so would be capable of making predictions; paragraph [0038] using the one or more machine learning models and the transformed production data (the central server reconciling the probabilistic predictive models (machine learning models) across medical centers by using the distributed workflows and processes for semantically normalizing the medical data (transformed production data); paragraphs [0036], [0038]).

	Regarding claim 10, the rejection of claim 8 is incorporated herein. Krishnapuram additionally teaches
	wherein to transform the production data into the common ontology using the one or more transformers, the remote device is further configured to: (the processor 14 may be part of a network including the central server (remote device), with parallel processing performed including extracting data and semantically normalizing the medical data using the workflows and processes (transformers), and so the central server (remote device) would be capable of transforming production data into the common ontology using the transformers; paragraphs [0026], [0034], [0036]).
	analyze features and corresponding feature values associated with the production data; ([0036] indicates that features may be extracted from the medical information. [0097] provides an example in which the feature value “occurred” or “not occurred” is determined for a feature representing whether or not heart failure occurred based on textual data.)
	Krishnapuram does not appear to explicitly teach 
	determine a format type associated with the corresponding feature values; and 
	select one of the one or more transformers based on the determined format type.
	However, Gupta—directed to analogous art—teaches
	determine a format type associated with the corresponding feature values; and select one of the one or more transformers based on the determined format type. ([0089], especially “For example, the scorer module 350 checks whether the data format of the data point matches the starting transformation(s) of the workflow associated with the deployed portable model. The scorer module 350 invokes the transformation operations defined in the transformation workflow and transforms the data point into the format expected at the input of the model.”)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1. Moreover, it would have been obvious to validate the data to ensure that the models receive the expected inputs as described by Gupta at [0089].

	Regarding claim 12, the rejection of claim 1 is incorporated herein. Krishnapuram additionally discloses
	further comprising receiving the data associated with one or more data sources from one or more devices. (receiving the medical data from databases of a medical center, databases 16, 20, 24 depicted in figure 1 (devices); paragraph [0023]).

	Regarding claim 13, the rejection of claim 1 is incorporated herein. Krishnapuram does not appear to explicitly teach 
	wherein the data associated with the one or more data sources includes time-series data. 
	However, Gupta—directed to analogous art—teaches 
	wherein the data associated with the one or more data sources includes time-series data. ([0075] indicates that the data may be streaming data, which is time series data.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 16, Krishnapuram teaches
	A system, comprising: a processor configured to:…a memory coupled to the processor and configured to provide the processor with instructions. ([0032] indicates that the techniques taught by Krishnapuram may be implemented via a central server and/or processors operating pursuant to instructions stored on memory.)
	The remainder of claim 16 is substantially similar to claim 1 and is rejected with the same rationale, mutatis mutandis.

	Claims 17-19 are substantially similar to claims 2, 8, and 9, respectively, and are rejected with the same rationale in view of the rejection of claim 16, mutatis mutandis.

	Regarding claim 20, Krishnapuram teaches
	A computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: ([0009] indicates that the techniques may be embodied using a non-transitory computer-readable storage medium storing instructions executable by a programmed processor. [0033] provides exemplary computer-readable media, including some which are non-transitory such as a hard drive.)

	
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over “Krishnapuram” (US 2014/0088989 A1) in view of “Gupta” (US 2017/0091673 A1), further in view of “Jones” (US 2010/0058305 A1), further in view of “Okanohara” (US 2016/0217387 A1).

	Regarding claim 11, the rejection of claim 1 is incorporated herein. Krishnapuram additionally discloses
	prediction to be performed by the remote device. (central server (remote device) generates a central predictive model from model statistics, and so would be capable of making predictions; paragraph [0038] using the one or more machine learning models and the transformed production data (the central server reconciling the probabilistic predictive models (machine learning models) across medical centers by using the distributed workflows and processes for semantically normalizing the medical data (transformed production data); paragraphs [0036], [0038]).
	The combination of Krishnapuram Gupta and Jones does not appear to explicitly teach 
	wherein the one or more machine learning models are selected based at least in part on a type of prediction to be performed 
	However, Okonohara—directed to analogous art—teaches 
	wherein the one or more machine learning models are selected based at least in part on a type of prediction to be performed ([0016-0017] describes selecting one or more machine learning models based on a type of prediction to be performed. In the combination with Krishnapuram, Krishnapuram teaches the prediction being performed at the remote device as described above.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Krishnapuram, Gupta and Jones to select a model based on the type of prediction to be performed because this may result in the selection of a model appropriate for the task as described by Okonohara at [0017].

	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over “Krishnapuram” (US 2014/0088989 A1) in view of “Gupta” (US 2017/0091673 A1), further in view of “Jones” (US 2010/0058305 A1), and further in view of “Srinivasa” (US 2006/0106797 A1).

	Regarding claim 14, the rejection of claim 13 is incorporated herein. Krishnapuram does not appear to explicitly teach
	further comprising generating one or more metadata features based on the time-series data. 
	However, Srinivasa—directed to analogous art—teaches 
	further comprising generating one or more metadata features based on the time-series data. (the time series data undergoes a temporal pattern extraction step to prepare data for training a neural network (metadata features); paragraph [0074]). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of Krishnapuram to include generating one or more metadata features based on the time-series data as disclosed by Srinivasa, in order to gain the advantage of more robust analysis of time series data, which is useful in areas of prognostics and health management (Srinivasa; paragraph [0014]).

	Regarding claim 15, the rejection of claim 14 is incorporated herein. Krishnapuram does not appear to explicitly teach
	wherein one or more machine learning models are based at least in part on the one or more metadata features.
	However, Srinivasa—directed to analogous art—teaches 
	wherein one or more machine learning models are based at least in part on the one or more metadata features. (the neural network (machine learning model) learns the extracted temporal patterns (based on the metadata features); paragraph [0074]). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of Krishnapuram to include wherein one or more machine learning models are based at least in part on the one or more metadata features as disclosed by Srinivasa, in order to gain the advantage of more robust analysis of time series data, which is useful in areas of prognostics and health management (Srinivasa; paragraph [0014]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shamsi (US 2017/0316343 A1) – Particularly pertinent to claims 5-6. [0027-0028] describes generating additional features from data and storing these features in a training dataset. [0029] describes using the generated features to train a machine learning model. Allows the machine learning process to take additional information such as temporal and frequency information into account when generating a predictive model and utilizing such predictive models to predict outcomes based on new feature values as described by Shamsi at [0012].
Rachevsky (US 2013/0325759 A1) – Particularly pertinent to claim 7. Teaches a cluster distance transformer. The transformation is based on classifying new data with respect to previously established and labeled clusters using a cosine measure as the distance (cluster distance transformer); paragraph [0037].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 2PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121